DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 5/26/2021 has been entered. 
Claims 1-4, 6-14 and 21 remained pending and are allowed (see below).
Claim 5 has been cancelled (see below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ragae Ghabrial on 6/30/2021.

The application has been amended as follows: 

In the Claims:

Replace Claim 1 with the following:
1. A surgical stapling instrument, comprising: 
a handle; 
a shaft extending distally from the handle; 
an end effector positioned at a distal end of the shaft, the end effector comprising: 
a firing member translatable proximally and distally along a longitudinal axis of the end effector from a stroke begin position to a stroke end position distal of the stroke begin position; 
a knife coupled to the firing member; 
a staple cartridge comprising a wedge sled positioned to be actuated by distal translation of the firing member; and 
a position sensor positioned to sense a position of the firing member; 
a motor coupled to the firing member to translate the firing member between the stroke begin position and the stroke end position; 
a motor controller to receive a motor set point and provide a drive signal to the 
an energy storage device electrically coupled to provide energy to the motor; 
a Coulomb counter electrically coupled to the energy storage device to measure energy provided by the energy storage device; and 
a control circuit comprising at least one processor and a memory device in communication with the at least one processor, wherein the memory device comprises instructions that, when executed by the at least one processor, causes the at least one processor to: 
receive a first firing signal; 
at a first time and in response to the first firing signal, 
set the motor set point to a first motor set point value while allowing at least one other motor parameter to drift, wherein the drift is based on a tissue characteristic; -2-Application Serial No. 15/130,596 Response dated May 26, 2021 Response to Non-Final Office Action dated November 30, 2020 
at a second time, receive from the position sensor an indication that the firing member has traversed a predefined initial distance between the stroke begin position and the stroke end position, wherein an open-loop portion of the firing stroke is defined as a period beginning at the first time and ending at the second time;
receive, from the Coulomb counter, first energy data describing a first energy provided from the energy storage device during the open loop portion, wherein the first energy is reflective of a tissue characteristic; 
determine that the first energy exceeds a threshold energy wherein the threshold energy correlates to a tissue characteristic;

maintain the first constant power draw from the motor between the initial distance and the stroke end position.  

	Replace Claim 3 with the following:
3. A surgical instrument comprising: 
an end effector, the end effector comprising:-3-Application Serial No. 15/130,596 Response dated May 26, 2021 Response to Non-Final Office Action dated November 30, 2020 
a firing member translatable proximally and distally along a longitudinal axis between a stroke begin position to a stroke end position distal of the stroke begin position; and
a knife coupled to the firing member; 
a position sensor configured to sense a position of the firing member and indicate that the firing member has traversed a predefined distance from the stroke begin position;
an energy sensor; 
a motor coupled to the firing member to translate the firing member between the stroke begin position and the stroke end position; and 
a control circuit comprising at least one processor and a memory device in communication with the at least one processor, wherein the memory device comprises instructions that, when executed by the at least one processor, causes the at least one processor to: 

maintain the initial motor setting for an open-loop portion of the firing member stroke, wherein the open-loop portion is defined by a predetermined portion of the firing member stroke from the stroke begin position to the predefined distance; 
receive, from the energy sensor, firing member energy data describing a firing member energy provided to the motor during the open-loop portion of the firing member stroke, wherein the firing member energy is reflective of a tissue characteristic; 
compare the firing member energy to a threshold energy wherein the threshold energy correlates to a tissue characteristic; 
select a firing control program based on the firing member energy, and the corresponding tissue characteristic from the open-loop portion; and 
after the open-loop portion of the firing member stroke, drive the firing member according to the selected firing control program to the stroke end position.  

Claim 5 is CANCELLED. 
Claim 6, lines 1-2, “The surgical instrument of claim 5, wherein the initial distance” has been changed to --The surgical instrument of claim 3, wherein the predefined distance--

Replace Claim 21 with the following:
21. A surgical stapling instrument, comprising: 
a handle; 
a shaft extending distally from the handle; 
an end effector positioned at a distal end of the shaft, the end effector comprising: 
a firing member translatable proximally and distally along a longitudinal axis of the end effector from a stroke begin position to a stroke end position distal of the stroke begin position; 
a knife coupled to the firing member; 
a staple cartridge comprising a wedge sled positioned to be actuated by distal translation of the firing member; and 
a position sensor positioned to sense a position of the firing member; 
a motor coupled to the firing member to translate the firing member between the stroke begin position and the stroke end position; 
a motor controller to receive a motor set point and provide a drive signal to the motor; 
an energy storage device electrically coupled to provide energy to the motor; 
an energy measuring device electrically coupled to the energy storage device to measure energy provided by the energy storage device; and 
a control circuit comprising at least one processor and a memory device in communication with the at least one processor, wherein the memory device comprises instructions that, when executed by the at least one processor, causes the at least one processor to: 
receive a first firing signal;
at a first time and in response to the first firing signal, set the motor set point to a first motor set point value while allowing at least one other motor parameter to drift, wherein the drift is based on a tissue condition; 
at a second time, receive from the position sensor an indication that the firing member has traversed a predefined initial distance between the stroke begin position and the stroke end position, wherein an open-loop portion of the firing stroke is defined as a time period beginning at the first time and ending at the second time; -7-Application Serial No. 15/130,596 Response dated May 26, 2021 
Response to Non-Final Office Action dated November 30, 2020 receive first energy data describing a first energy provided from the energy storage device during the open loop portion, wherein the first energy data determines tissue thickness from the open-loop portion; and 
at or after the second time, modulate the motor to maintain a constant power draw from the energy storage device, based on the determined tissue thickness from the open-loop portion, between the initial distance and the stroke end position.

In the Specification (with reference to SPEC filed 4/15/2016):
-Paragraph 0476, line 7, “wedge sled 2513” is changed to --wedge sled 2506--
-Paragraph 0476, line 9, “wedge sled 2513” (recited twice) is changed to --wedge sled 2506-- in both instances.
-Paragraph 0477, lines 7-8, “wedge sled 2513” (recited twice) is changed to --wedge sled 2506-- in both instances.
-Paragraph 0478, lines 2, 5, 9, 10, “wedge sled 2513” (four recitations) is changed to --wedge sled 2506-- in both instances.
-Paragraph 0478, lines 13-14, “The positioning of firing member stroke regions 22, 2519, 2521, 2523, 30” is changed to --The positioning of firing member stroke regions 2517, 2519, 2521, 2523, 2525--

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Figure 107: “2513” will be changed to “2506”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.




Allowed Claims / Reasons for Allowance
Claims 1-4, 6-14 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 3 and 21, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Attention can be brought to the disclosures of the previous applied references of Yates (US PGPUB 2013/0175322), Zemlock (US PGPUB 2015/0209035), and Takahashi (US PGPUB 2014/0184165) (previous applied to rejection of Claim 1). These references, in combination, disclose several of the claimed features of the claimed invention (see Non-Final Rejection mailed on 11/30/2020 for reference). In summary, Yates discloses a surgical instrument (10; Figure 1) comprising several of the claimed features including most of the claimed structural features including an end effector (12), a position sensor (150; Figures 11, 13-18 and 144; Figure 13), a motor (65) and associated controller, a control circuit (135) comprising a processor and memory (Para. 0044, 0064) wherein the memory comprises instructions (at least implied instructions) that when executed by the processor, the processor receives a firing signal, sets a motor set point value while allowing a motor parameter to drift and receive from the position sensor an indication that the firing member thereof has traversed a defined distance along the stroke, and further modulate the motor to draw a power level. 
However, Yates does not disclose an energy sensor/Coulomb counter and the memory comprising instructions such that the processor receives energy data from the counter/sensor, and compares such energy to a threshold energy and select a program/modulate the power level of the motor based on the energy and the reflective/determined tissue characteristic as claimed. 
Further attention can be brought to the teachings of Zemlock which discloses an energy sensor (430; Figure 6) which provides a feedback to the control circuit thereof and adjusts the operation of the instrument based on the detected energy measurements. It is noted that Zemlock does not disclose an open loop defined based on a predefined distance of the firing stroke as claimed.
Further, Takahashi teaches the use of a Coulomb counter as an energy sensor. 
However, although the references disclose the structural features as claimed, none of the references disclose a memory comprising instructions (i.e. programming) which cause the processor of the control circuit to function as outlined in the claims. For example, none of the references disclose receiving energy data during an open loop portion of the stroke wherein the open loop is defined based on a predefined portion/distance of the firing stroke, wherein an initial motor setting is set, and/or maintained, during the open-loop, and further comparing/determining the sensed energy of the open loop portion to a threshold energy and modulating the motor to a constant power or selecting a control program based on the energy received and the corresponding tissue characteristic.  
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control circuit of any of the listed references to include further programming/instructions to carry out such functions without the use of improper hindsight drawn from Applicant’s own invention.
Further, the disclosure of commonly assigned Leimbach (US PGPUB 2015/0272583) which qualifies as prior art under 35 U.S.C. 102(a)(2) teaches a control circuit which performs similar functions. Specifically see Paragraphs [0296-0301] which disclose a current draw/energy sensor and controlling the motor based on the current draw. Further Para. [0299] discloses the current draw can be detected at various times and/or intervals of the firing stroke and therefore, there is clearly some form of time during the firing stroke that can be viewed as the open-loop portion. However, Leimbach does not disclose a position sensor and the open loop portion being related to a predefined distance as claimed and does not disclose the entirety of the claimed processing functions as outlined. Further, it would not have been obvious to modify the control circuitry of Leimbach such that it would be able to carry out the claimed control functions. 
Therefore, the claimed inventions of Claims 1, 3, and 21 are viewed as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note Sultz (US PGPUB 2007/0179408) discloses a surgical instrument system for determining a load applied by the tissue over a time and comparing it to a threshold value but does not disclose a firing stroke as claimed and does not disclose a position sensor, and the open loop portion being defined based on a predefined distance and associated memory/processor comprising the programming to perform the functions claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/1/2021